Exhibit 10.4

GUARANTY AGREEMENT

This GUARANTY AGREEMENT, made as of November 1, 2012 (the “Guaranty”), is by and
between COVANTA ENERGY CORPORATION, a Delaware corporation (the “Guarantor”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as trustee (in such capacity,
together with any successor or successors in such capacity, herein called the
“Trustee”):

WITNESSETH

The Niagara Area Development Corporation (the “Issuer”) intends to issue its
Solid Waste Disposal Facility Refunding Revenue Bonds (Covanta Energy Project)
Series 2012A, in the aggregate principal amount of $130,000,000, and its Solid
Waste Disposal Facility Refunding Revenue Bonds (Covanta Energy Project) Series
2012B, in the aggregate principal amount of $35,010,000, (collectively, the
“Bonds”), under and pursuant to an Indenture of Trust, dated as of November 1,
2012 (the “Indenture”), between the Issuer and the Trustee. The proceeds derived
from the issuance and sale of the Bonds are to be used to redeem the outstanding
principal balances of certain of the outstanding bonds, the proceeds of which
were used to finance the acquisition, construction and equipping of certain
solid waste disposal facilities located in Niagara County, New York (the
“Facility”), now owned or operated by Covanta Holding Corporation, a Delaware
corporation (the “Company”), or one of its direct or indirect, wholly-owned
subsidiaries. The proceeds of the Bonds will be loaned by the Issuer to the
Company pursuant to the terms of a Loan Agreement, dated as of November 1, 2012
(the “Loan Agreement”), between the Issuer and the Company. The Guarantor is an
indirect, wholly owned subsidiary of the Company.

As used herein, the following capitalized term has the meanings set forth below:

“Guarantor Senior Credit Facility” means that certain Credit and Guaranty
Agreement, dated as of March 28, 2012, among the Guarantor, the Company, both as
Guarantor, certain subsidiaries of the Guarantor, as Guarantors, Bank of
America, N.A. as administrative agent, collateral agent and issuing bank, Morgan
Stanley Senior Funding, as syndication agent, Barclays Bank PLC, Credit Agricole
Corporate and Investment Bank and JPMorgan Chase Bank, N.A. as Co-Documentation
Agents, and Various Lenders, in each case as amended or refinanced from time to
time, including any agreement or agreements extending the maturity of,
refinancing or otherwise restructuring (including increasing the amount of other
indebtedness outstanding or available to be borrowed thereunder) all or any
portion of the indebtedness under such agreement, and any successor or
replacement agreement.

All other capitalized terms used but not otherwise defined here shall have the
respective meanings ascribed thereto in the Indenture.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and as an inducement to the
Issuer to issue the Bonds and in further consideration of the anticipated
benefits to the Guarantor, the Guarantor agrees as follows:

Section 1. Guaranteed Obligations. The Guarantor hereby unconditionally
guarantees to the Trustee for the benefit of the owners and beneficial owners of
the Bonds, the full and prompt payment of all amounts due from the Company
pursuant to the Loan Agreement in respect of (without duplication) (a) the
principal of and redemption premium, if any, on the Bonds when and as the same
shall become due (whether at maturity, by acceleration, call for redemption or
otherwise); (b) the interest on the Bonds when and as the same shall become due;
(c) the purchase price of Bonds tendered or deemed tendered for purchase
pursuant to Sections 2.4, 4.7 or 4.9 of the Indenture; and (d) all amounts due
or to become due from the Company under Sections 4.2(a), 4.2(b), 4.2(c) and
4.2(g) of the Loan Agreement. In addition, the Guarantor hereby unconditionally
guarantees to the Trustee (a) for the benefit of the Trustee, the full and
prompt payment of all amounts due or to become due from the Company under
Sections 4.2(d), 9.2 and 9.3 of the Loan Agreement and (b) for the benefit of
the Issuer, the full and prompt payment of all amounts due or to become due from
the Company under Sections 4.2(e), 7.3, 9.2 and 9.3 of the Loan Agreement. Such
guaranteed amounts are hereinafter collectively referred to as the “Guaranteed
Obligations.”

Section 2. Continuing Obligations. This Guaranty shall be a continuing, absolute
and unconditional Guaranty and shall remain in full force and effect until the
entire principal of, redemption premium, if any, and interest on or purchase
price of the Bonds shall have been paid or provided for according to the terms
of the Indenture, at which time this Guaranty shall automatically terminate and
be of no further force and effect. The Guarantor acknowledges and agrees,
however, that its obligations hereunder shall apply to and continue with respect
to any amount paid to the Trustee with respect to the Guaranteed Obligations
which is subsequently recovered from the Trustee for any reason whatsoever
(including, without limitation, as a result of a bankruptcy, insolvency or
fraudulent conveyance proceeding but excluding any amounts so recovered due to
any willful misconduct or gross negligence on the part of the Trustee)
notwithstanding the fact that the Bonds may have been previously paid or
performed in full or this Guaranty returned, or both.

Section 3. Guaranty of Payment. This is a guaranty of payment and not of
collection, and the Guarantor expressly waives any right to require that any
action be brought against the Issuer, the Company or any other person or to
require that resort be had to any security. If there shall occur a default by
the Company under the Loan Agreement with respect to the payment of the
Guaranteed Obligations when and as the same become due, the Guarantor, upon
written demand by the Trustee as provided herein, without notice other than such
demand and without the necessity of further action by the Trustee, its
successors or assigns, shall promptly and fully

 

2



--------------------------------------------------------------------------------

pay such defaulted payment. In case of any Event of Default hereunder, the
Guarantor shall pay all reasonable costs and expenses, including reasonable
attorneys’ fees and expenses, paid or incurred by the Trustee and the Issuer in
connection with the enforcement of the Guaranteed Obligations or the obligations
of the Guarantor under this Guaranty. All payments by the Guarantor shall be
paid in lawful money of the United States of America in immediately available
funds. Each default in payment of the principal or purchase price of, or
redemption premium, if any, or interest on, the Bonds or with respect to
payments due to the Trustee or the Issuer under Sections 4.2(d) and (e), 7.3,
9.2 and 9.3 of the Loan Agreement shall give rise to a separate cause of action
hereunder and separate suits may be brought hereunder as each cause of action
arises.

Section 4. Obligations Unconditional. The obligations of the Guarantor hereunder
shall be absolute and unconditional and shall not be impaired, modified,
released or limited by any occurrence or condition whatsoever (other than upon
the discharge of the lien of the Indenture in accordance with Article X
thereof), including without limitation (a) any compromise, settlement, release,
waiver, renewal, extension, indulgence, change in, amendment to or modification
of any of the obligations and liabilities contained in the Bonds, the Indenture
or the Loan Agreement, (b) any impairment, modification, release or limitation
of the liability of the Issuer or the Company, or any other security for or
guaranty of the Bonds, or any remedy for the enforcement thereof, resulting from
the operation of any present or future provision of the federal bankruptcy laws
or other statutes or from the decision of any court relating thereto, (c) the
assertion or exercise by the Issuer, its successors or assigns, or the Trustee
of any rights or remedies under the Indenture, the Loan Agreement or this
Guaranty or their delay in asserting or exercising, or failure to assert or
exercise, any such rights or remedies, (d) the assignment or mortgaging or the
purported assignment or mortgaging of all or any part of the interest of the
Company in the Project, and (e) the purchase or sale of any capital stock of the
Company.

Section 5. Waivers. The Guarantor unconditionally waives notice of any of the
matters referred to in Section 4 and, prior to making payment to the Trustee
hereunder, any proof of nonpayment by the Company under the Loan Agreement with
respect to any Guaranteed Obligation other than a certificate of the Trustee
(or, with respect to payments due the Issuer under Sections 4.2(e), 7.3, 9.2 and
9.3 of the Loan Agreement, the Issuer) stating that the Company has failed to
timely make payment due under such sections on the due date therefor.

Section 6. No Set-Off. No act of commission or omission of any kind or at any
time upon the part of the Trustee, with respect to any matter whatsoever shall
in any way affect or impair the rights of the Trustee to enforce any right,
power or benefit of the Trustee under this Guaranty, and no set-off, claim,
reduction or diminution of any obligation or any defense of any kind or nature
which the Guarantor has or may have against the Issuer, the Company or the
Trustee or their assignees or successors shall be available to the Guarantor or
against any such assignee or successor in any suit or action brought by the
Trustee or its successors or assigns to enforce any right, power or benefit
under this Guaranty. Nothing in this Guaranty shall be

 

3



--------------------------------------------------------------------------------

construed as a waiver by the Guarantor of any rights or claims it may have
against the Company or the Trustee or the Issuer under this Guaranty or
otherwise, but any recovery upon such rights and claims shall be had from the
Company or the Trustee or the Issuer separately, it being the intent of this
Guaranty that the Guarantor shall be unconditionally and absolutely obligated to
perform fully all of its obligations, agreements and covenants hereunder for the
benefit of the Trustee and the owners and beneficial owners of the Bonds and,
with respect to the payments due the Issuer under Sections 4.2(e), 7.3, 9.2 and
9.3 of the Loan Agreement, the Issuer. It is the intention of the parties that
the Issuer, its members, officers, officials, agents and employees shall not
incur pecuniary liability by reason of the terms of this Guaranty, the Loan
Agreement or the Indenture, or by reason of the undertakings required of the
Issuer, its members, officers, officials, agents and employees in connection
with the issuance of the Bonds, this Guaranty, the Loan Agreement or the
Indenture, the performance of any act required or requested of the Issuer, its
members, officers, officials, agents and employees in connection with the
issuance of the Bonds, this Guaranty, the Loan Agreement or the Indenture, or in
any way arising from the transaction which this Guaranty is a part or arising in
any manner in connection with the Project, and the Guarantor hereby waives any
rights or claims it may have against the Issuer in connection therewith.
Notwithstanding the above, no limitation on the Issuer’s liability, actions,
covenants, obligations, agreements or otherwise described above in this
Section 6 shall apply with respect to the Issuer’s obligation to loan the
proceeds of the Bonds to the Company on the date of their issuance pursuant to,
and in accordance with the terms of, the Loan Agreement.

Section 7. Books and Records; Financial Statements. The Guarantor shall maintain
proper books of record and account, in which entries shall be made in accordance
with generally accepted accounting principles (except where noted), consistently
applied, of all its business and affairs. Within one hundred twenty (120) days
after the end of each fiscal year, if so requested in writing by the Issuer or
Trustee, the Guarantor shall furnish the Issuer and the Trustee copies of its
annual unaudited financial statements. The Guarantor agrees to provide the
Issuer and the Trustee with such other non-privileged financial information and
reports regarding the operations, business affairs or financial condition of the
Guarantor or compliance with the terms of the Guaranty as the Issuer and the
Trustee may reasonably request from time to time; provided, however, that
(i) the Guarantor shall not be required to make any disclosure to the Issuer or
Trustee that (a) is prohibited by law or any bona fide confidentiality agreement
in favor of a person or entity (other than Company or any of its subsidiaries or
affiliates) (the prohibition contained in which was not entered into in
contemplation of this provision), (b) is subject to attorney-client or similar
privilege or constitutes attorney work product or (c) creates an unreasonably
excessive expense or burden on the Guarantor to produce or otherwise disclose
and (ii) filing with the Securities and Exchange Commission of the financial
information or reports required by this Section shall satisfy the delivery
requirements of this Section.

Section 8. Venue. The Guarantor agrees that any suit, action or proceeding
arising out of or relating to this Guaranty may be instituted in the state or
federal court in New York, at the option of the person or entity bringing such
suit, action or proceeding; and the Guarantor hereby

 

4



--------------------------------------------------------------------------------

waives any objection to the venue of any such suit, action or proceeding, and
irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding. Nothing herein shall affect the right of the Trustee to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.

Section 9. Covenants and Representations. The Guarantor makes the following
representations in paragraphs (a), (b) and (c) as of the date hereof and the
following covenant in paragraph (d) as the basis for its undertakings hereunder:

(a) It is a corporation duly organized, and validly existing in good standing
under the laws of the State of Delaware, duly authorized to conduct business
under the laws of the State of New York, has the corporate power to enter into
this Guaranty and to perform its obligations hereunder, and by proper corporate
action has duly authorized the execution and delivery of this Guaranty and
performance of its obligations hereunder. This Guaranty is the legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, except as enforceability may be limited by laws
relating to bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and by the availability of equitable remedies (whether considered in
an action at law or in equity).

(b) The execution and delivery of this Guaranty and all documents, instruments
and certificates relating thereto and the performance of its obligations
hereunder do not and will not conflict with, or constitute a breach or result in
a violation of, its articles of incorporation or bylaws, or any material
agreement or other material instrument to which it is a party or by which it is
bound or any constitutional or statutory provision or order, rule, regulation,
decree or ordinance of any court, government or governmental authority having
jurisdiction over it or its property, the violation of any of which would have a
material adverse effect upon the Guarantor’s ability to perform its obligations
hereunder.

(c) Except for the matters disclosed in the Official Statement, dated
November 7, 2012 or in the Company’s Annual Report on Form 10-K, Quarterly
Reports on Form 10-Q or Periodic Reports on Form 8-K filed with the U.S.
Securities and Exchange Commission, there are no pending or, to the best of its
knowledge, threatened actions, suits, proceedings or investigations of a legal,
equitable, regulatory, administrative or legislative nature, which could
reasonably be expected to adversely affect in a material way the Guarantor’s
business or financial condition or its ability to perform its obligations under
this Guaranty.

(d) The Guarantor hereby covenants to notify the Trustee and the Issuer in
writing immediately of the occurrence of any Event of Default hereunder or upon
becoming aware (i) that any representation made in this Guaranty was false,
misleading or materially incorrect when made or (ii) of a breach or violation of
any material agreement or other material instrument to which it is a party or by
which it is bound or any constitutional or statutory provision or order,

 

5



--------------------------------------------------------------------------------

rule, regulation, decree or ordinance of any court, government or governmental
authority having jurisdiction over it or its property, in any such case to the
extent such breach or violation would, in the Guarantor’s judgment, materially
adversely affect the Guarantor’s ability to perform its obligations under
Section 1 hereof.

Section 10. Guarantor to Maintain Its Corporate Existence; Conditions Under
Which Exceptions Permitted. The Guarantor agrees that during the term of this
Guaranty, it will maintain its corporate existence, will not dissolve or
otherwise dispose of all or substantially all of its assets and will not
consolidate with or merge into another entity (any such sale, disposition,
combination or merger is referred to as a “transaction”) unless (i) the acquirer
of its assets or the entity with which it shall consolidate or into which it
shall merge shall assume in writing all of the obligations of the Guarantor
hereunder, or the Guarantor retains all such obligations, and (ii) the long-term
credit rating on the Bonds, as determined by at least one Rating Agency that
maintains a rating on the Bonds, is no lower than the rating by such Rating
Agency on the Bonds immediately prior to such transaction. In the event the
Guarantor is unable to meet the rating test set forth in clause (ii) of the
preceding sentence in connection with the foregoing, the Guarantor shall cause
the Company to make a Change of Control Offer for the Bonds pursuant to the Loan
Agreement. If the Guarantor sells or disposes of any material part of its
assets, whether or not such sale or disposition constitutes a sale or
disposition of all or substantially all of its assets, the Guarantor, at its
election, may either (A) provide the evidence of rating as set forth in clause
(ii) above or (B) cause the Company to make a Change of Control Offer for the
Bonds pursuant to the Loan Agreement. In either event, the provisions of the
Guaranty described above will be deemed to have been satisfied. If the
transaction or other sale or disposition of assets by the Guarantor results in a
Change of Control, then the Guarantor is required to cause the Company to make a
Change of Control Offer for the Bonds pursuant to the Loan Agreement.

Any transfer of all or substantially all of the Guarantor’s assets to any of its
wholly owned direct or indirect subsidiaries shall not be deemed to constitute a
disposition “of all or substantially all of the Guarantor’s assets”, within the
meaning of the preceding paragraph.

Section 11. Events of Default; Remedies. Each of the following events shall be
an Event of Default hereunder:

(a) Failure of the Guarantor to pay any Guaranteed Obligations upon receipt of
demand by the Trustee or the Issuer to the Guarantor given in accordance with
Section 15.

(b) Failure of the Guarantor to observe or perform any of the other covenants,
conditions or agreements hereunder for a period of sixty (60) days after notice
(unless the Guarantor and the Trustee and, with respect to payments due the
Issuer under Sections 4.2(e), 7.3, 9.2 or 9.3 of the Loan Agreement, the Issuer
shall agree in writing to an extension of such time prior to its expiration),
specifying such failure and requesting that it be remedied, given by

 

6



--------------------------------------------------------------------------------

the Trustee or the Issuer to the Guarantor; provided, that if said default is
such that it can be corrected but cannot be corrected within the applicable
period, it shall not constitute an Event of Default if corrective action is
instituted by the Guarantor within the applicable period and is diligently
pursued until the default is corrected.

(c) The dissolution or liquidation of the Guarantor or the filing by the
Guarantor of a voluntary petition in bankruptcy, or failure by the Guarantor
promptly to cause to be lifted any execution, garnishment or attachment of such
consequence as will impair the Guarantor’s ability to carry on its obligations
hereunder, or the entry of any order or decree granting relief in any
involuntary case commenced against the Guarantor under any present or future
federal bankruptcy act or any similar federal or state law, or a petition for
such an order or decree shall be filed in any court and such petition shall not
be discharged or denied within ninety days after the filing thereof, or if the
Guarantor shall admit in writing its inability to pay its debts generally as
they become due, or a receiver, trustee or liquidator of the Guarantor shall be
appointed in any proceeding brought against the Guarantor and shall not be
discharged within ninety days after such appointment or if the Guarantor shall
consent to or acquiesce in such appointment, or assignment by the Guarantor for
the benefit of its creditors, or the entry by the Guarantor into an agreement of
composition with its creditors, or a bankruptcy, insolvency or similar
proceeding shall be otherwise initiated by or against the Guarantor under any
applicable bankruptcy, reorganization or analogous law as now or hereafter in
effect and if initiated against the Guarantor shall remain undismissed (subject
to no further appeal) for a period of ninety days; provided, the term
“dissolution or liquidation of the Guarantor,” as used in this subsection, shall
not be construed to include the cessation of the existence of the Guarantor
resulting either from a merger or consolidation of the Guarantor into or with
another entity or a dissolution or liquidation of the Guarantor following a
transfer of all or substantially all of its assets as an entirety or under the
conditions permitting such actions contained in Section 10 hereof.

(d) If (I) an event of default has occurred and is continuing under, and as
defined in either, (A) the Guarantor Senior Credit Facility, as amended,
restated or refinanced from time to time, including any agreement or agreements
extending the maturity of, refinancing or otherwise restructuring (including
increasing the amount of other indebtedness outstanding or available to be
borrowed thereunder) all or any portion of indebtedness under such agreement,
and any successor or replacement agreement (the “Senior Credit Facility”) or
(B) from and after the date on which the Guarantor has been deemed discharged
from its obligations (other than any indemnification and other obligations which
survive the termination of the Senior Credit Facility) with respect to the
Senior Credit Facility (as set forth in the Senior Credit Facility), any other
senior unsecured indebtedness of the Guarantor as may exist from time to time in
a principal amount of $50 million or more (“Other Guarantor Debt”), and (II) any
such event of default under the Senior Credit Facility or Other Guarantor Debt
has resulted in the acceleration of the obligations owed under such facility
prior to their respective final stated maturities and

 

7



--------------------------------------------------------------------------------

provided that, in the event that such acceleration has been rescinded, such
Event of Default hereunder will be deemed cured for all purposes and of no
further effect.

(e) If any representation contained in this Guaranty or any financial statement
or other information furnished to the Trustee or the Issuer in connection with
this Guaranty was false or misleading in any material respect at the time it was
made or delivered.

Whenever an Event of Default hereunder shall have happened and be continuing,
(a) the Trustee in the manner provided in the Indenture may declare the entire
unpaid principal of, or redemption premium, if any, and interest on the Bonds to
be immediately due and payable, and (b) the Trustee may take whatever action at
law or in equity as may appear necessary or desirable to collect payments then
due or thereafter to become due hereunder or to enforce observance or
performance of any covenant, condition or agreement of the Guarantor under this
Guaranty.

In case the Trustee shall have proceeded to enforce this Guaranty and such
proceedings shall have been discontinued or abandoned for any reason, then and
in every such case the Guarantor and the Trustee shall be restored respectively
to their several positions and rights hereunder, and all rights, remedies and
powers of the Guarantor and the Trustee shall continue as though no such
proceeding had been taken.

Section 12. Successors and Assigns; Enforcement of Remedies. This Guaranty shall
be binding upon the Guarantor, its successors and assigns, and all rights
against the Guarantor arising under this Guaranty shall be for the sole benefit
of the Trustee and the Bondholders and their successors and assigns and, with
respect to payments due the Issuer under Sections 4.2(e), 7.3, 9.2 and 9.3 of
the Loan Agreement, the Issuer. The Trustee shall be entitled to bring any suit,
action or proceeding against the Guarantor for the enforcement of any provision
of this Guaranty without exhausting any other remedies which it may have
pursuant to the terms of the Bonds, the Indenture or the Loan Agreement and
without resort to any other security held by or available to the Issuer or the
Trustee.

Section 13. Subrogation. Prior to payment in full of all Guaranteed Obligations,
the Guarantor shall have no right and shall assert no right to be subrogated to
any right of the Trustee or the Issuer. No subrogation of the Guarantor shall
require the Trustee to proceed against any person or entity or to resort to any
security or to take any other action of any kind as a result of subrogation.

Section 14. Amendment of Guaranty. The Trustee and the Guarantor may, with
notice to the Issuer, without the consent of or notice to the owners or
beneficial owners of the Bonds, enter into any amendment, change or modification
of this Guaranty (i) as may be required by the provisions of this Guaranty or
the Indenture, (ii) for the purpose of curing any ambiguity or formal defect or
omission, (iii) in connection with an amendment of the Indenture, (iv) to effect
any event or purpose for which there could be an amendment of the Indenture
without the consent of the owners or beneficial owners of the Bonds, or (v) in
connection with any other change herein which is not to the material prejudice
of the Trustee or the owners or beneficial owners of the Bonds. Except for the
amendments, changes or modifications described in the preceding sentence, the
Trustee and the Guarantor may not enter into any other amendment, change or
modification of this Guaranty without first mailing notice to, and obtaining the
written approval or consent of, the owners or beneficial owners of not less than
a majority in aggregate principal amount of the Bonds at the time outstanding;
provided, however, that the foregoing does not permit, without the written
approval or consent of the owners or beneficial owners of 100% in aggregate
principal amount of the Bonds then outstanding, an extension of the time of
payment of, or a reduction in, any of the Guaranteed Obligations. In addition,
any amendment, change or modification of this Guaranty

 

8



--------------------------------------------------------------------------------

relating to payments due the Issuer under Section 4.2(e), 7.3, 9.2 or 9.3 of the
Loan Agreement may only be made with the prior written consent of the Issuer.

Section 15. Notices. Demand for payment by the Guarantor of the amounts
guaranteed hereunder shall be made by notice in writing as provided in the next
sentence. All demands, notices, approvals, consents, requests and other
communication hereunder shall be in writing addressed to the addresses as set
forth in Section 11.8 of the Indenture and shall be deemed to have been given:
(i) when the same are delivered by hand, or (ii) when the same are sent by
confirmed facsimile transmission, or (iii) on the next Business Day when the
same are sent by overnight delivery service (with delivery confirmed). The
Guarantor, the Company, the Issuer and the Trustee may, by notice given
hereunder, designate any further or different addresses or means of
communication to which subsequent demands, notices, approvals, consents,
requests or other communications shall be sent or persons to whose attention the
same shall be directed. Any notice sent by the Issuer or the Trustee to the
Guarantor, or vice versa, shall also be sent to the Company.

Section 16. Miscellaneous.

(a) If any provision of this Guaranty shall be held invalid by any court of
competent jurisdiction, such holding shall not invalidate any other provision
hereof.

(b) This Guaranty shall be governed by and construed in accordance with the laws
of the State of New York.

(c) This Guaranty, together with the Indenture, the Loan Agreement and the Tax
Certificate (each as defined in the Indenture or the Loan Agreement), express
the entire understanding and all agreements between the parties and this
Guaranty may not be modified or amended except in writing signed by the parties
as described in Section 14 hereof.

(d) All capitalized terms not otherwise defined herein shall have the same
meaning as set forth in Article I of the Indenture.

 

9



--------------------------------------------------------------------------------

(e) The Guarantor consents to all the terms, covenants and conditions of the
Indenture and the Loan Agreement.

(f) The assumption by the Guarantor of the obligations hereunder will result in
direct financial benefits to the Guarantor, as the indirect owner of the assets
being financed or refinanced by the Bonds.

(g) This Guaranty may be executed in one or more counterparts, each of which
shall constitute an original and all of which together shall constitute but one
and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed by
their duly authorized representatives as of the date first above written.

 

COVANTA ENERGY CORPORATION By:   /s/ Bradford J. Helgeson  

Bradford J. Helgeson, Vice President

& Treasurer

 

ATTESTED: By:   /s/ Sheila Tralins   Sheila Tralins, Assistant Secretary

 

ACCEPTED:

WELLS FARGO BANK, NATIONAL

    ASSOCIATION, as Trustee

By:   /s/ J. C. Progar   J. C. Progar, Vice President

 

11